              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT LEWIS,                   )
                                )
                Plaintiff,      )
                                )
    v.                          )            1:19CV418
                                )
HUBERT PETERKIN, et al.,        )
                                )
                Defendants.     )


                              ORDER

    On November 22, 2019, the United States Magistrate Judge’s

Memorandum Opinion and Recommendation was filed and notice was

served on the parties pursuant to 28 U.S.C. § 636. (Docs. 23,

24.) No objections were filed within the time limits prescribed

by Section 636.

    The court need not make a de novo review and the Magistrate

Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that the Motion to Dismiss filed by

Defendants Hubert Peterkin and Hoke County, (Doc. 12), is

DENIED.

    This the 16th day of January, 2020.



                              __________________________________
                                United States District Judge
